Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Amended) A large scale process for producing high purity samples of at least one
biologically active molecule of interest from a plurality of bacterial cells, comprising the steps of:
a) producing a lysate solution by contacting a cell suspension of said plurality of
bacterial cells with lysis solution;
b) neutralizing said lysate solution with a neutralizing solution to produce a
dispersion that comprises neutralized lysate solution and debris;
c) filtering the dispersion through at least one filter to separate debris from the neutralized lysate solution;
d) performing ion exchange separation on said neutralized lysate solution to
produce an ion exchange eluate; and
e) performing hydrophobic interaction separation on said ion exchange eluate to
produce a hydrophobic interaction solution.

14. (Amended) The method of claim 1, wherein the method comprises transitioning from
one step to a subsequent step substantially continuously and comprises separating the
neutralized lysate solution from the debris in the dispersion by collecting the lysate in a
container and passing the dispersion through a primary filter to produce a first crude neutralized lysate solution.

The amendment to claim 1 is to result an antecedent basis issue (e.g. a plurality of bacterial cells) between the preamble and step a).  The second amendment to claim 1 was to clarify that the neutralized lysate solution used in step d) is from the filtering step c) and not b) which would contain debris.  The amendment to claim 14 was to cure an antecedent basis issue with claim 15 to clarify that the primary filter of 14 produced the first crude neutralized lysate solution referred to in 15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest piece of prior art is Lee et al. (WO/96/36706).  While they do teach (Lee, Example 4 and 5) the purifying plasmid DNA from a bacterial lysate with the sequential combination of an anion exchange column and a reverse-phase column (hydrophobic), they do not teach neutralizing the lysate and filtering before passing it through either column.  Indeed they discourage this step since neutralization leads to nuclease degradation and RNA contamination (Lee, pg. 2, lines 20-30).  They teach that when neutralizing the lysate, the solution must quickly be put on ice to avoid these issues.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699